          Case 5:18-cv-05655-JFL Document 27 Filed 04/15/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________

NOBLE DREW ALI, et al.,                                :
                Plaintiffs,                            :
                                                       :
               v.                                      :       No. 5:18-cv-5655
                                                       :
MARY MONGIOVI SPONUGLE, et al.,                        :
                  Defendants.                          :
_________________________________________

                                            NOTICE
                                  No Proof of Service on Docket

TO:    Plaintiffs

        A review of the Court’s records indicates that on December 31, 2018, Plaintiffs filed a
Complaint in the United States District Court for the Eastern District of Pennsylvania. In order
to achieve the delay reduction goals set forth in the Civil Justice Reform Act of 1990, 28 U.S.C.
§§ 471-482, Plaintiff’s counsel is to serve the Summons and Complaint on all Defendants
promptly.

        The Docket does not indicate that Plaintiffs have properly served Defendants,
Moovelook, David Kilgore, Marshall Rieger, Dezeray Davis, Steven J. Golightly, Department of
Child Support Services, Michael Wilkening, Nakisha Dickens and Sherri Carter, as of this date.
If you have already properly served said Defendants, you are to promptly file proof of service
pursuant to Federal Rule of Civil Procedure 4(l). If you have not yet made proper service, you
are to promptly serve said Defendants and file proof of service with the Clerk of Court.

       If proof of service is not filed within thirty (30) days of the date of this Notice, the Court
may dismiss this action as to said Defendants pursuant to Federal Rule of Civil Procedure 4(m).


                                                       KATE BARKMAN, Clerk of Court



                                                       By:/s/ Diane J. Abeles________________
                                                          Diane J. Abeles, Civil Deputy Clerk
                                                          The Honorable Joseph F. Leeson, Jr.
                                                          Diane_J_Abeles@paed.uscourts.gov
Date of Notice: April 15, 2019
